Citation Nr: 1418652	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  10-45 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1989 to September 1993.

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In January 2014, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of that hearing is associated with the claims file.

At his hearing, the Veteran requested the record be held open for an additional sixty days so he could obtain a new psychiatric evaluation.  The record was held upon in excess of sixty days, however no additional evidence has been received.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.


FINDINGS OF FACT

1. The evidence does not establish the Veteran's service-connected PTSD caused occupational and social impairment with deficiencies in most areas at any point during the period on appeal.

2.  The evidence does not establish the Veteran is unable to secure and follow substantially gainful occupation due to his service-connected disabilities.
CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 50 percent for service-connected PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2013). 

2.  The criteria for TDIU have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 4.16 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In this case, the Veteran's PTSD is currently rated 50 percent under diagnostic code 9411.  38 C.F.R. § 4.130.  Under this code, a 50 percent rating is assigned when PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is assigned when PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.  Id.

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of an individual. 

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships. 

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

Throughout 2008, the Veteran sought bi-monthly counseling treatment from the Vet Center.  During this treatment, he reported symptoms of anger, avoidance, depression, intrusive memories, sleep problems, exaggerated startle response, guilt, emotional numbing, and hypervigilance.  His exaggerated startle response to normal office sounds was witnessed by the social worker during treatment.  He also reported experiencing racing thoughts and difficulties sleeping, and he frequently woke to recheck all doors were locked.  The Veteran reported these symptoms were worse since his grandfather, who raised him, recently passed away.  He worked part-time as a bouncer at a bar and reported feeling comfortable "on-guard" at this job.  The treating social worker opined his PTSD symptoms "significantly" impacted his daily life, including relationships, employment, and socially.  Psychiatric testing indicated his disability was low to moderate severity, providing some evidence against this claim.

The Veteran continued to receive consistent treatment at the Vet Center throughout 2009.  His condition was noted to be "slightly better," but his symptoms persisted, providing, overall, more evidence against this claim.

In June 2009, the Veteran was seen at a VA medical facility for an initial mental health evaluation.  He described difficulty falling sleep and flashbacks including images of dead people, smells of burned bodies, and sounds of an air raid.  He endorsed experiencing hypervigilance, anxiety, panic attacks two to three times per week, increased irritability, isolation, withdrawal, decreased energy, and difficulties in crowds.  Two months ago he considered overdosing on medication, but was deterred by thoughts of him family.  He was living with his common law wife and four year old step-daughter, and reported experiencing communication issues in these relationships.  He described himself as irritable, and argued with his wife at least one per week.  The psychiatrist noted "marked tension" between the Veteran and his wife.  He estimated he would usually isolate at home for six-eight hours each day.  

Upon examination, the Veteran was alert, attentive, oriented to all three spheres, cooperative, appropriately groomed, and spoke with normal rate and rhythm.  His mood was depressed and his affect was blunted.  No unusual thought process was noted, and insight, judgment, and memory were good.  A GAF score of 50 was assigned by a social worker, but three days later the psychiatrist assigned a 55, together suggesting moderate to serious symptoms.

In September 2009, the Veteran was provided with a VA examination.  The examiner reviewed the Veteran's claims file, as well as personally interviewed and examined the Veteran.  He reported experiencing nightly nightmares with violent dreams and intrusive memories, but denied experiencing flashbacks.  He denied having friends other than his common-law wife.  He had a history of fights and domestic violence.  He estimated increased severity and frequency of his symptoms over the last few years, including depression, frequently crying for no reason, and low appetite, made worse with some medication.  He had no outside interests, and no longer enjoyed previous activities, such as basketball, fishing, and word search puzzles.  He experienced panic symptoms an estimated three times a month.  He spent most of his day lying on the couch watching TV, and did not shower or dress unless he had to go somewhere.  He only minimally helped with chores, and stated could no longer concentrate on movies enough to follow the plot.  He also complained of decreased memory, for example sometimes he did not remember conversations with his wife.

Upon examination, the Veteran presented as neat and clean, with good eye contact.  He was cooperative, polite, and calm throughout the interview.  Speech was soft spoken, but at a normal rate.  Mood was depressed and affect was congruent.  The Veteran was close to tears on a few occasions during the interview.  He denied experiencing obsessive thoughts or ritualistic behaviors.  His thought process was logical, he was oriented to all spheres, and no hallucinations or delusions were observed.  Psychiatric testing suggested mild cognitive impairment, but insight and judgment were fair.  The examiner assigned a GAF score of 50, explaining the Veteran had "serious symptoms with decreased functioning in social, occupational, and interpersonal relations."

The Board finds the medical evidence suggests the Veteran's PTSD most closely aligned with the criteria for his current 50 percent rating.  For example, he reported some memory impairment and some occupational and social impairment.  However, his symptoms do not warrant a higher 70 percent rating.  He was able to maintain a relationship with his wife and step-daughter, even if strained, and was able to maintain consistent part-time work.  He also denied obsessional rituals or near-continuous panic, symptoms associated with a higher rating.  Finally, he appeared well-groomed, with good eye contact, and was fully oriented.  He did not demonstrated intermittently illogical speech or disorientation, symptoms associated with a higher rating.  According, his current 50 percent rating continued to be warranted.

The evidence reflects the Veteran and has wife had an incidence of domestic violence in December 2009, and they were therefore not able to attend joint counseling until safety was re-established.  However, the Veteran continued to seek consistent counseling.

Early in 2010, the Veteran and his wife broke up, and he moved into his own apartment in February.  Around this time he reported feeling less stressed.  He still maintained a relationship with his stepdaughter, having lunch with her once a week.  However, he had little interaction with his ex-wife, aside from angry exchanges.  The Veteran reported concerns about his job triggering his PTSD symptoms, as he was surrounded by angry drunk people at work, although he noted the benefits of his job included good pay for hours worked, and no close supervision.  He reported experiencing some improvement on medication, including decreased anxiety, but was still angered three times a week, and was frequently tearful.  Affect was calmer than previously, but mood was still dysphoric.  A GAF score of 52 was assigned, suggesting his symptoms continued to be moderate.

In a May 2010 written notice of disagreement, the Veteran stated he experienced nightmares three to four times per week, which resulted in sleep deprivation.  He reported experiencing flashbacks night and day, including noises.  

In treatment the following month, the Veteran reported continued difficulties sleeping, most frequently after angry texts from his ex-wife.  He stated he choose to continue to receive these communications from her, because otherwise he felt alone.  His mood was moderately dysphoric, and his affect was blunted.  Speech was normal in rate, rhythm, and tone.  A GAF of 47 was assigned due to the Veteran's poor socialization.

In January 2011, the Veteran was provided with an additional VA examination.  He reported experiencing depression on most days, and aside from work did not leave the house much.  Instead, he kept the blinds closed and watched TV.  He had difficulties sustaining long term relationships.  He denied hallucinations, but reported occasional panic attacks, intrusive memories, and suicidal ideation without plans.  He also started drinking again, as many as eight drinks a night.  

Upon examination, he appeared neatly dressed.  His mood was depressed, his affect was blunted, and he was also somewhat guarded.  His speech demonstrated a logical thought process.  Psychiatric testing suggested only minor deficits in short term memory.  The examiner opined the Veteran's condition was slightly worse since his last examination, and was now mild to moderate.  A GAF score of 56 was assigned, suggesting continued moderate symptoms.  The examiner opined the Veteran had reduced reliability and productivity, the criteria for his current 50 percent rating.  The examiner specifically opined the Veteran maintained the cognitive, emotional, and behavioral capacity to do simple work in a loosely supervised environment, although best if he had minimal contact with others. 

In early 2011, the Veteran reported he was "going downhill."  In January 2011, he sought treatment and presented with appropriate grooming.  His mood was depressed and sad throughout his sessions.  He again reported isolating at home when not at work.  He was oriented to all spheres, but his affect was flat.  

Due to his reported increased symptoms, the Veteran was provided with an additional VA examination in March 2011.  At this examination, he reported his main symptoms were avoidance, isolation, anxiety, and being easily irritable.  He denied having any contact with family or friends, and instead felt detached and lacking engagement.  He reported he spent most days watching TV, but avoided "grown up TV" and instead watched only sports and cartoons.  He explained he chose to isolate himself in order to minimize intrusive thoughts triggered by environmental factors.  He also reported ongoing difficulties with concentration and memory, primarily with recent information and dates.  However, he clarified this memory impairment was "minor."  "It's really the small things I'm not remembering, nothing large."  He also reported a recent lack of patience at work, stating "I'm tired of babysitting grown men," which led to recent physical altercations at work.  Additionally, he estimated missing ten to twelve days of work the past year due to feeling like "I just didn't want to go in; I didn't feel like getting up."  Finally, he reported difficulty motivating himself, and only ate one meal a day.  As a result, he lost thirty to thirty-five pounds in the last few months.

Upon examination, the examiner opined the Veteran did not demonstrate any impairment of thought process or communication, including no delusions or hallucinations.  He also demonstrated an ability to maintain minimal personal hygiene and other basic activities of daily living.  He also did not have any illogical speech, or obsessive or ritualistic behaviors.  He had mild panic attacks that occurred about once a month.  The examiner assigned a GAF score of 52, and specifically indicated the Veteran's PTSD resulted in reduced reliability and productivity, the criteria for his current 50 percent rating, providing more evidence against this claim.

The medical records and examination reports from early 2011 establish the Veteran's condition had increased in severity.  However, despite his increased symptoms, the Veteran's PTSD still did not meet the criteria for a higher 70 percent rating.  For example, his speech remained logical and linear, panic attacks occurred only a few times a month, no disorientation or obsessional rituals were noted, and he was able to maintain his personal hygiene.  Moreover, both examiners specifically opined the Veteran's PTSD resulted in reduced reliability and productivity, the criteria associated with his current 50 percent rating under the schedular criteria.  Therefore, although the Veteran's disability had increased in severity, his PTSD continued to warrant a rating not to exceed 50 percent.

Treatment records from the period after this most recent VA examination suggest the Veteran's disability improved, rather than increased in severity.  In this regard, it is important for the Veteran to understand that no all evidence in this case supports the current evaluation, let alone a higher evaluation.

For example, appropriate grooming and logical thought process were noted throughout 2011, and GAF scores ranging from 50 to 52 were assigned.  Late in 2011 the Veteran began a relationship with a new girlfriend.

Early in 2012 the Veteran himself reported improvement in his disability, including reduced drinking.  A GAF of 55, suggesting improvement, was assigned in March.

In the fall of 2012, the Veteran himself reported significant improvement in his PTSD, and expressed an interest in retrying old activities, such as fishing.  

In the spring of 2013, the Veteran traveled with his girlfriend and joined a flag football team, each reflecting increased socialization with friends.  A GAF of 53 was assigned during this period.  In July, he attended fireworks in a large crowd, and noted it had been several years since he could function socially in that large of an environment.  In October, he reported setting up better boundaries at work, not letting himself become involved in the "drama" of the bar patrons, and therefore experienced less stress at work.

As these recent medical records suggest improvement in the Veteran's condition, no higher rating is warranted.

In January 2014, the Veteran appeared and provided testimony before the undersigned.  At his hearing, he reported more severe symptoms than were reflected in his recent treatment records.  For example, he reported experiencing daily panic attacks, which lasted between ten minutes and two hours when they occurred.  He also described reduced interest in hygiene, estimating he only showered and brushed his teeth around three times a week.  He reported he had no friends, and had been living on his ex-girlfriend's couch for the past two years.  He also described an obsessive need to check the locks and windows, as well as a control problem.

However, in VA treatment records from that same month, the Veteran reported continued panic attacks, although decreased in frequency.  The psychiatric nurse practioner noted the Veteran presented as neat, clean, and appropriate, and was alert and oriented to all spheres.  His thought process was linear and goal-directed.  However, the Veteran did appear anxious, his affect was flat and blunted, and he had little eye contact throughout the session.

To the extent that the Veteran's testimony at his hearing contradicts with his statements during the course of medical treatment, the Board may properly assign more probative value to lay statements made for treatment purposes rather than those made for compensation purposes.  Harvey v. Brown, 6 Vet. App. 390, 394 (1994).  Therefore, the Board finds the Veteran's statements during the course of medical treatment, for example reporting decreased frequency of panic attacks, are more probative than his contradicting testimony during the hearing, which suggested daily panic attacks.  Moreover, the Board finds the medical professional's observation that the Veteran presented as neat and clean is more persuasive than his own testimony suggesting he did not maintain hygiene.  Therefore, the Board finds the January 2014 medical treatment records are more persuasive than the Veteran's lay statements made for compensation purposes at his hearing.

The Board finds this recent treatment record suggests the Veteran's PTSD continues to warrant a 50 percent rating.  He had a flattened affect and panic attacks more than once a week, symptoms associated with a 50 percent rating.  However, his speech was linear, not illogical or irrelevant.  He denied hallucinations, delusions, or suicidal ideation, and no impaired impulse control was demonstrated.  He was fully oriented, and presented as neat.  Accordingly, his disability continued to warrant a 50 percent rating.  

Based on all the foregoing, the Veteran's claim for an increased rating is denied.  Although his disability temporary increased in severity, he did not demonstrated many of the symptoms associated with a higher 70 percent rating, including illogical speech, near-continuous panic, disorientation, or neglect of personal hygiene at any point during the period on appeal.  Therefore, a rating in excess of 50 percent is denied.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the veteran's disability level and symptomatology, a determination must be made whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

It is important for the Veteran to understand that the Board has not discounted his statements.  However, it is essential for the Veteran to recognize a 50% evaluation is a very significant disability evaluation, generally indicating a 50 percent reduction in his ability to function.  The problems he has cited are typical of the problems an individual would face with a 50% disability evaluation.  If he did not have the problems he has cited, there would be no basis for the current evaluation, or a compensable evaluation, let alone a higher evaluation.  Mutiple medical evaluations have confirmed this fact over many years. 

In this case, the medical evidence fails to show anything unique or unusual about the Veteran's PTSD that would render the schedular criteria inadequate.  The Veteran's main symptoms were complaints social isolation, intrusive thoughts, poor sleep, and panic attacks.  These symptoms were specifically contemplated in the schedular rating that was assigned, as discussed above.  As such, the Board believes that the schedular rating criteria adequately describe the Veteran's disability picture.

TDIU

The Veteran has also raised the issue that his PTSD prevents him from working.  Therefore, the issue of entitlement to TDIU is also before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

VA regulations provide a TDIU rating may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the VA, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent disability or more.  38 C.F.R. § 4.16(a).  

Additionally, 38 C.F.R. § 4.16(b) provides that all veterans who do not meet the schedular criteria for TDIU but are otherwise unable to secure and follow substantially gainful occupation by reason of service-connected disabilities shall be referred to the Director, Compensation and Pension Service, for consideration of an extra-schedular rating of unemployability.

In this case, the Veteran is 50 percent service connected for his PTSD, as discussed above, and receives a noncompensable rating for his multiple lipomas.  Therefore, the Veteran does not meet the schedular criteria for TDIU.  

The Veteran indicated he graduated from high school, and attended college on a football scholarship, however after an injury in his first year he dropped out to join the military.  He has not received any other education or training.  His last full-time employment was for an electric company, where he was a warehouse clerk.  He quit that job in the summer of 2006, "due to anger, irritability issues and depression."

The Veteran is currently employed part-time as a bouncer at a bar.  However, under VA regulations marginal employment, defined as when the Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person, shall not be considered substantially gainful employment.  

The poverty threshold for one person under 65 years of age for 2013 is $12,119.  See https://www.census.gov/hhes/www/poverty/data/threshld/.  

On his application for TDIU from January 2014, the Veteran estimated his total earned income for the past twelve months was $12,000.  Therefore, under VA regulations, the Veteran's current part-time job constitutes marginal employment, and is therefore not substantially gainful employment.

However, the evidence does not suggest the Veteran is unable to find substantially gainful employment.  Instead, the January 2011 examiner specifically opined the Veteran maintained the cognitive, emotional, and behavioral capacity to do simple work in a loosely supervised environment.  The most recent examiner opined the Veteran's PTSD symptoms interfered with his occupational functioning, but did not suggest his symptoms prevented occupational functioning, providing evidence against this claim.

Therefore, the Board finds the evidence does not establish the Veteran is currently disabled and unable to maintain substantially gainful employment.  Accordingly, his claim for TDIU is denied.

Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In this case, the Veteran's claim for service connection for PTSD was granted.  He then appealed the downstream issue of the rating that had been assigned.  Under these circumstances, since the original claim was granted, there are no further notice requirements under the aforementioned law with regard to that issue.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and post-service VA treatment records have been obtained, and the Veteran testified he did not receive any private treatment for his PTSD.  

The Veteran was also provided with a hearing before the undersigned VLJ.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  23 Vet. App. 488 (2010).  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the hearing, the VLJ fully explained the issue on appeal.  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed PTSD, specifically regarding his current symptoms.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked, and specifically inquired as to any recent treatment records.  All identified evidence was associated with the claims file, and no additional pertinent evidence that might have been overlooked was identified by the Veteran or his representative.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran was also provided with several (many) VA examinations, the reports of which have been associated with the claims file.  The Board finds the VA examinations were thorough and adequate, and provide a sound basis upon which to base a decision with regard to the Veteran's claim.  Any weakness in any one examination was more than made up for in the examinations as a whole.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the examinations.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

ORDER

The appeals are denied.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


